



Exhibit 10.26
PHILANTHROPY AGREEMENT
THIS AGREEMENT (the “Agreement”) between Chemical Financial Corporation
(“Chemical” ) and David T. Provost (the “Executive”) is entered into as of
February 27, 2018.
WHEREAS, Executive currently serves as Chemical’s Chief Executive Officer,
President and member of Chemical’s Board of Directors (the “Board”); and
WHEREAS, Chemical recognizes Executive’s long and distinguished history of
strong philanthropy to the community that Chemical serves; and
WHEREAS, in the event Executive’s employment with Chemical and services on
Chemical’s Board are terminated and Executive receives a cash severance benefit
in connection with his separation from service, Chemical desires to make the
charitable contribution described below in recognition of Executive’s
extraordinary philanthropy to the community;
NOW, THEREFORE, in consideration of the foregoing, Chemical agrees as follows:
If, Executive’s services to Chemical are involuntarily terminated Without Cause
or for Good Reason, both as defined in the employment agreement between Chemical
and Executive in effect at such time (the “Employment Agreement”), Chemical, in
recognition of Executive’s voluntary generosity shown to the community over a
long period of time, shall donate to the Community Foundation of Southeastern
Michigan, a cash, lump sum payment within sixty (60) calendar days following
Executive’s separation from service with Chemical (the “Donation”). The amount
of such Donation shall equal the lesser of: (i) the total amount of any cash
Severance Pay (as defined in the Employment Agreement) that Executive is
entitled to receive under the Employment Agreement, and (ii) the dollar amount
of his Severance Pay that Executive directs to be paid to the Community
Foundation of Southeastern Michigan. Chemical and Executive agree that the
Donation is not compensation to Executive for any services that Executive has
provided to Chemical, is not due and would not otherwise have been paid to or at
the direction of Executive, and Executive shall receive no economic benefit
whatsoever as a result of the Donation.
This Agreement shall be binding upon any successor to Chemical. The Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same Agreement.
Facsimile or PDF reproductions of original signatures shall be deemed binding
for the purpose of the execution of this Agreement. No amendment of any
provision of this Agreement shall be valid unless the amendment is in writing
and signed by Chemical and Executive.
This Agreement is hereby executed as of the date set forth above.
 
 
CHEMICAL FINANCIAL CORPORATION
 
 
 
 
By:
/s/ Thomas C. Shafer
 
 
Thomas C. Shafer
 
Its:
Vice Chairman of Chemical Financial Corporation
 
 
 
 
 
/s/ David T. Provost
 
 
David T. Provost, Executive
 
 
 






